Case: 19-41055       Document: 00515830568            Page: 1      Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 April 21, 2021
                                     No. 19-41055                               Lyle W. Cayce
                                  Conference Calendar                                Clerk



   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Marco Antonio Perez-Barrientos,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:19-CR-1410-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Marco Perez-
   Barrientos has moved to withdraw and has filed a brief per Anders v. Califor-
   nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
   2011). Perez-Barrientos has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-41055     Document: 00515830568         Page: 2   Date Filed: 04/21/2021




                                  No. 19-41055


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no nonfrivo-
   lous issue for appellate review. Accordingly, the motion for leave to with-
   draw is GRANTED, counsel is excused from further responsibilities herein,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2